


110 HR 136 IH: Identity Theft Notification Act of

U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 136
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2007
			Mr. Gallegly
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to provide
		  that individuals and appropriate authorities are notified by the Commissioner
		  of Social Security of evidence of misuse of the Social Security account numbers
		  of such individuals.
	
	
		1.Short titleThis Act may be cited as the
			 Identity Theft Notification Act of
			 2007.
		2.Notification to
			 individuals and appropriate authorities of evidence of misuse of social
			 security account numbers
			(a)In
			 generalSection 205(c)(2) of the Social Security Act (42 U.S.C.
			 405(c)(2)) is amended by adding at the end the following new
			 subparagraph:
				
					(I)(i)In the case of each
				report of wages submitted by an employer with respect to an employee pursuant
				to this paragraph, the Commissioner—
							(I)shall require the employer to include
				in the report, together with the amount of wages paid by the employer to the
				employee, information consisting of the name, address, and employer
				identification number of the employer and the name, address, social security
				account number of the employee, and
							(II)shall include the amount of such
				wages and such information in the Commissioner’s records.
							(ii)In any case in which—
							(I)during any calendar year, there are 8
				or more instances in which the Commissioner of Social Security receives a
				report of wages submitted by an employer with respect to an employee under the
				same social security account number, and
							(II)at least 4 different addresses are
				set forth in the reports in connection with the same social security account
				number,
							the
				Commissioner shall determine whether, in any such instance, there is evidence
				that the wages were not paid to the individual to whom the social security
				account number was assigned by the Commissioner.(iii)In any case described in clause
				(ii), if the Commissioner determines that in any instance there is evidence
				that the wages were not paid to the individual to whom the social security
				account number was assigned by the Commissioner, the Commissioner shall provide
				a notice of the determination to the individual, the Attorney General of the
				United States, the Secretary of the Treasury, and the Secretary of Homeland
				Security.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to calendar years beginning after the date of the enactment of this Act.
			
